         Case 1:13-cr-00028-AJN Document 94 Filed 03/26/21 Page 1 of 4



                                                                                             3/26/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States,

                   –v–
                                                                                13-cr-028 (AJN)
 Pedro Lugo,
                                                                                     ORDER
                         Defendant,




ALISON J. NATHAN, District Judge:

       A conference in this matter is scheduled for April 1, 2021 at 9:00 A.M. The proceeding

will be conducted by videoconference via the Skype for Business Platform. The Court will

separately provide the parties with instructions for accessing the conference. Members of the

public may access the audio of the proceeding by calling (917) 933-2166 and entering

Conference ID 767754195.

       If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant and return the completed form at least 24 hours prior

to the proceeding. Defense counsel may sign on the Defendant’s behalf if authorized by the

Defendant to do so.




 SO ORDERED.
 Dated: March 26, 2021                               ____________________________________
    New York, New York                                         ALISON J. NATHAN
                                                             United States District Judge
              Case 1:13-cr-00028-AJN Document 94 Filed 03/26/21 Page 2 of 4



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X

UNITED STATES OF AMERICA

                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-                                             CRIMINAL PROCEEDING


                                                                                  13-CR-028 (AJN)
PEDRO LUGO,

                                          Defendant.

-----------------------------------------------------------------X



Check Proceeding that Applies



____      Arraignment



          I have been notified of the specifications of violation of the terms of supervised release that have been filed
          against me and have discussed the specifications with my attorney. I understand that I have a right to appear
          before a judge in a courtroom in the Southern District of New York to confirm that I have received and
          reviewed the specifications; to have the specifications read aloud to me if I wish; and to enter a denial or
          admission of violation before the judge. By signing this document, I wish to advise the court that I willingly
          give up my right to appear in a courtroom in the Southern District of New York to be informed of these
          specifications and to enter a denial or admission.




Date:                ____________________________

                     Signature of Defendant




                     ____________________________

                     Print Name




___       Supervised Release Conference
            Case 1:13-cr-00028-AJN Document 94 Filed 03/26/21 Page 3 of 4




         I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
         at the time the conditions of my release on supervision or my remand to custody are discussed. I have
         discussed these rights with my attorney and wish to give up these rights for the period of time in which access
         to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
         I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
         conference with the court at which such conditions or my remand are discussed.



Date:             ____________________________

                  Signature of Defendant




                  ____________________________

                  Print Name




I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.



Date:             ____________________________

                  Signature of Defense Counsel




                  ____________________________

                  Print Name




Addendum for a defendant who requires services of an interpreter:
            Case 1:13-cr-00028-AJN Document 94 Filed 03/26/21 Page 4 of 4




I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter’s name is:
_______________________.




Date:             _________________________

                    Signature of Defense Counsel




Accepted:         ________________________

                  Signature of Judge

                  Date:




         SO ORDERED.

 Dated: March 26, 2021
        New York, New York                                 ____________________________________
                                                                     ALISON J. NATHAN
                                                                   United States District Judge
